Case 2:18-cv-01314-GRB-AKT Document 35-1 Filed 01/10/19 Page 1 of 22 PagelD #: 435

 

 

EXHIBIT A

 

 
Case 2:18-cv-01314-GRB-AKT Document 35-1 Filed 01/10/19 Page 2 of 22 PagelD #: 436
Case 2:18-cv-01314-ADS-AKT Document 29 Filed 12/15/18 Page 1 of 21 PagelD #: 357

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

Xx

JOHN LAFACE, CV- 18-01314 (ADS)(AKT)

 

Plaintiff, AMENDED COMPLAINT AND
JURY DEMAND

-against-

EASTERN SUFFOLK BOCES; BOARD OF
TRUSTEES, EASTERN SUFFOLK BOCES;

DR. JULIE DAVIS LUTZ, in her official capacity
as COO, EASTERN SUFFOLK BOCES, and
individually; DR.R. TERRY McSWEENEY,

in her official capacity as Assistant Superintendent
for Human Resources, EASTERN SUFFOLK BOCES, and
individually ; JILL DIAMOND, in her official
capacity as School Personnel Officer, EASTERN
SUFFOLK BOCES and individually ; KEITH
ANDERSON, in his official capacity as Supervisor,
EASTERN SUFFOLK BOCES and individually,
and THOMAS BILKA, in his official capacity as
Supervisor, EASTERN SUFFOK BOCES and
individually,

Defendants.

X

 

JOHN LAFACE, Plaintiff herein, by and through his attorney, HARRIET A.
GILLIAM, respectfully alleges upon knowledge as to himself and his own actions, and upon
information and belief as to all other matters in this Amended Complaint, pursuant to this
Court’s November 15, 2018 Memorandum of Decision & Order , as follows:

PRELIMINARY STATEMENT

1. Plaintiff, John Laface, has dedicated over 30 years of service to Eastern Suffolk

BOCES (ESBOCES) as a custodian worker. Plaintiff was assigned to Gary D. Bixhorn

1
Case 2:18-cv-01314-GRB-AKT Document 35-1 Filed 01/10/19 Page 3 of 22 PagelD #: 437
Case 2:18-cv-01314-ADS-AKT Document 29 Filed 12/15/18 Page 2 of 21 PagelD #: 358

Technical Center, 350 Matra Avenue, Bellport, New York 11713, where his regularly
assigned working hours were 7:00 a.m. to 3:00 p.m.

Over the course of his employment with Defendant, Mr. Laface has proven himself to be
an excellent, dedicated, conscientious employee, and was recognized for saving the life of a
fellow employee.

2. Mr. Laface, on numerous occasions, and on a continuous basis, has raised issues of
public concern regarding incidents of fiscal mismanagement and misappropriation of funds
regarding ESBOCES and its Board and officers’ spending practices, sending written complaints
of ESBOCES ‘fiscal mismanagement and inappropriate spending of public funds to the Office of
the New York State Comptroller, Tom Dinapoli; the Office of the Governor, Andrew Cuomo,
the United States Secretary of Education, Nancy Devos, and to the Board of Trustees and
CFO. At various Board meetings between the time frame of and

3. Mr. Laface has a documented disability of stress and anxiety which are triggered if
he is faced with having to travel or drive more than 10 miles to and from work from
his residence.

4. Despite his stellar performance, Mr. Laface has been retaliated against, harassed and
targeted by ESBOCES, its agents and employees, on account of his protected First Amendment
speech and actions to petition the government; his documented disability; his age/seniority and in
retaliation for having complained about his supervisor’s discriminatory treatment of him.

5. Onor about October 17, 2016, Defendants Anderson and Bilka issued a memo

to Plaintiff, advising him that he was being reassigned to H.B. Ward Technical Center in
2
Case 2:18-cv-01314-GRB-AKT Document 35-1 Filed 01/10/19 Page 4 of 22 PagelD #: 438
Case 2:18-cv-01314-ADS-AKT Document 29 Filed 12/15/18 Page 3 of 21 PagelD #: 359

Riverhead, New York 11901.

6. H.B. Ward Technical Center is more than 10 miles away from Plaintiff's home.

7. Defendants Anderson and Bilka were aware of Plaintiff's disability which prevented
him from traveling/driving ten miles or more, to and from work from his residence, but
nevertheless reassigned Plaintiff to a location in excess of ten miles.

8. Defendants Anderson and Bilka failed to articulate any reason for the
reassignment and failed to address the fact that Plaintiff's former position was being posted as
vacant.

9. As more fully discussed herein, Defendants Anderson and Bilka’s actions caused
Plaintiff to endure severe stress and anxiety, requiring him to take a medical leave.

10. As more fully set forth below, Plaintiff has been discriminated against on the
basis of his disability and age/seniority and in violation of him exercising his First Amendment

rights. Plaintiff's due process rights have also been violated.
JURISDICTION AND VENUE

11. This Court has original jurisdiction over Plaintiff's federal claims pursuant to 28
U.S.C. Sections 1331 and 1343 with respect to Plaintiff's claims of a violation of his due
process rights under the Fourteenth Amendment, pursuant to Section 1983; a violation of
his First Amendment rights, pursuant to Section 1983; a violation of his right to be free from
retaliation pursuant to Section 1983 ; claims of discrimination based upon his disability under the
Americans with Disabilities Act “ADA” (42 U.S.C. 12111 et seg. ; a violation of Section 504 of

3
Case 2:18-cv-01314-GRB-AKT Document 35-1 Filed 01/10/19 Page 5 of 22 PagelD #: 439
Case 2:18-cv-01314-ADS-AKT Document 29 Filed 12/15/18 Page 4 of 21 PagelD #: 360

the Rehabilitation Act of 1973; a violation of his rights under the Age Discrimination in
Employment Act (ADEA) on account of his age; and pursuant to New York Executive Law at
Section 290 , et seq.; and based on all other common, federal and state laws, rules and
regulations promulgated thereunder, and any other cause of action which can reasonably be
inferred from the facts set forth herein to redress violations of Plaintiff's rights, as guaranteed by
the laws of the United States and the State of New York. The complaint also seeks
compensation for the Plaintiff's severe and acute emotional distress, mental

anguish, physical injury and psychological trauma under the above-enumerated constitutional
provisions, statutes, and common law. .

12. Venue is proper in this case pursuant to 28 U.S.C. 1391, based upon Plaintiff's
residence in the Town of Brookhaven, County of Suffolk, State of New York and based upon
the fact that events giving rise to Plaintiff's claims took place in the County of Suffolk, State
of New York, which is located in the jurisdiction of the Eastern District of New York.

13. Plaintiff filed a timely charge of discrimination with the New York State Division of
Human Rights and the Equal Employment Opportunity Commission (“EEOC”) alleging
claims of discrimination on account of disability under New York Executive Law 290,
et seq,; retaliation and harassment under Title VII of the Civil Rights Act of 1964 and under
New York State Human Rights Law; and under the ADA.

The NYS Division of Human Rights dismissed Plaintiff's charge for administrative
convenience and a Notice of Right to Sue Letter was issued by the EEOC on November 28, 2017
and received on or about December 3, 2017. This action is filed within 90 days of Plaintiff's
receipt of the Notice of Right to Sue Letter.

4
Case 2:18-cv-01314-GRB-AKT Document 35-1 Filed 01/10/19 Page 6 of 22 PagelD #: 440
Case 2:18-cv-01314-ADS-AKT Document 29 Filed 12/15/18 Page 5 of 21 PagelD #: 361

PARTIES

14, Plaintiff, JOHN LAFACE is a male custodial employee with Defendant ESBOCES.
at all times relevant herein, Plaintiff was and still is an “employee” of ESBOCES, as the term
is defined by the ADA,ADEA Section 504, Title VII and New York Executive Law Section
290, et seq.

15. Defendant ESBOCES is an educational organization that provides teaching and
vocational services to the student population and adult population on Long Island, New York.
ESBOCES’ administrative offices are located at 201 Sunrise Highway, Patchogue, N.Y. At all
times relevant to this complaint, Defendant was Plaintiff's “employer” as that term is defined by
the ADA, ADEA, Section 504, Title VII and the New York State Executive Law 290 et seq.

16. The ESBOCES Board of Trustees, also known as the Board, is the dully elected
governing body of the ESBOCES, and is named in its official capacity for having directed,
participated in, and/or condoned a course of conduct giving rise to the instant complaint.

17. At all times relevant herein, Defendant Dr. Julie Davis Lutz is the Chief
Operating Officer of ESBOCES and is named in her official and individual capacities.

18. At all times relevant herein, Defendant Dr. R. Terri McSweeney is the
Assistant Superintendent for Human Resources, ESBOCES and is named in her individual
and official capacities.

19. At all times relevant herein, Defendant Jill Diamond is the School Personnel Officer
for ESBOCES and is named in her individual and official capacities.

5
Case 2:18-cv-01314-GRB-AKT Document 35-1 Filed 01/10/19 Page 7 of 22 PagelD #: 441
Case 2:18-cv-01314-ADS-AKT Document 29 Filed 12/15/18 Page 6 of 21 PagelD #: 362

20. At all times relevant herein, Defendants Keith Anderson and Thomas Bilka were

Plaintiff's supervisors and are named in their individual and official capacities. .

RELEVANT STATUTORY SCHEME

21. The ADA and the Rehabilitation Act of 1973 (“Rehab Act’) protect
individuals who have a mental or physical impairment that substantially limits one or more
of such an individual’s major life activities from discrimination based on disability. Similarly,
the New York Human Rights Law prohibits such discriminatory practice under
New York Executive Law Article 15; New York Executive Law Section 292 (2) .

22. Under the ADA (Title I) and the Rehab Act, a “qualified individual” means an
individual who with or without reasonable accommodations, can perform the essential
functions of the job that the individual holds.

23. The ADA (specifically, Title I) prohibits entities covered by the statute from
discriminating against a qualified individual on the basis of disability with regard to
conditions and privileges of employment 42 U.S.C. Section 12112(a)

24. Under the ADA and Rehabilitation Act, discrimination includes, inter alia, failing to
make reasonable accommodations for the known mental or physical impairment of an employee
who is otherwise qualified for the employment position that such individual holds unless the
accommodation poses an undue hardship on the operation of the entity covered under the
statute.

25. Under the NYHRL, it is an unlawful discriminatory practice for any employer to
discriminate against an individual on the basis of a disability in compensation or in terms,

6
Case 2:18-cv-01314-GRB-AKT Document 35-1 Filed 01/10/19 Page 8 of 22 PagelD #: 442
Case 2:18-cv-01314-ADS-AKT Document 29 Filed 12/15/18 Page 7 of 21 PagelD #: 363

conditions, or privileges of employment. New York Executive Law Section 296 (1)(a) .

26. Under the NYHRL. and ADA, and the Rehabilitation Act, the burden is on the
employer to establish that an accommodation is not “readily achievable” which is defined as
easily accomplishable and able to be carried out without much difficulty , expense or undue
hardship. New York Executive Law Section 296 (2)9d)(i)(A) and (B) The ADA 42 U.S.C.
Section 12112(b)(5); and Section 504 Of the Rehabilitation Act of 1973, 29 U.S.C. Section 791
et seq.

FACTUAL ALLEGATIONS

27. Plaintiff, JOHN LAFACE, has been employed as a Custodial Worker I ,with
ESBOCES for approximately 30 years.

28. At all times relevant herein, Plaintiff had been assigned to the Gary D. Bixhorn
Technical Center, at 350 Martha Avenue, Bellport, New York 11713.

29. During the time of his assignment at the Gary D. Bixhorn Technical Center,
Plaintiff's regularly scheduled work days and hours were Monday —Friday, 7:00 a.m. to 3:00
p.m.

30. Plaintiff's supervisors were Defendants Keith Anderson and Thomas Bilka.

31. On or about October 17, 2016, Defendants Keith Anderson and Thomas Bilka issued
Plaintiff a memo reassigning him and directing him to report to the H.B. Ward Campus in
Riverhead, New York ,effective October 28, 2016.

32. At the time of the notification of Plaintiffs transfer to the H.B. Ward Campus, there

were several vacant custodial positions which remained unfilled at his previous assignment, the
Case 2:18-cv-01314-GRB-AKT Document 35-1 Filed 01/10/19 Page 9 of 22 PagelD #: 443
Case 2:18-cv-01314-ADS-AKT Document 29 Filed 12/15/18 Page 8 of 21 PagelD #: 364

Gary D. Bixhorn Technical Center in Bellport. In addition, Plaintiff's former position was
posted and remained vacant for a period time, during which ESBOCES maintained that there
were no available positions for Plaintiff at Gary D. Bixhorn Technical Center in Bellport. .

33. Plaintiff was given no explanation for the reassignment, especially given the fact that
there remained vacancies at his former assignment, including his own position.

The time of the notification of Plaintiff's reassignment was just a few days before
Plaintiff was scheduled to testify at an arbitration on behalf of the union related to a grievance
that had been filed by the union on July 16, 2015, alleging harassment and discrimination.

34. Plaintiff had also filed an internal complaint with ESBOCES under its anti-bullying
policy, which Defendants Diamond and McSweeney refused to investigate or address.

35. Plaintiff had engaged in protected activity of filing a complaint under the employer’s
discrimination/harassment Prohibition (Personnel) Policy and by filing a complaint with the
Public Employment Relations Board (PERB), all of which were based upon charges
of continuous and ongoing complaints of harassment/ retaliation for engaging in protected
speech and claims of discrimination under the ADA, on account of his disability and which were
pending at the time of Plaintiff's reassignment. .

36. Plaintiff has a disability which limits his ability to drive or travel to and from work
beyond 10 miles. Plaintiff had notified ESBOCES Human Resources, as well as his supervisor
Keith Anderson, that he had a disability which prevented him from traveling or driving in excess

of 10 miles, each way, from his home.
Case 2:18-cv-01314-GRB-AKT Document 35-1 Filed 01/10/19 Page 10 of 22 PagelD #: 444
Case 2:18-cv-01314-ADS-AKT Document 29 Filed 12/15/18 Page 9 of 21 PagelD #: 365

37. The distance from Plaintiff's home to the H.B. Ward location is in excess of 10 miles
each way.

38. Defendants Anderson and Bilka were aware of Plaintiff's documented disability, but
nevertheless assigned Plaintiff to the Riverhead location.

39. Due to the anxiety Plaintiff suffered as a result of his noticed transfer to Riverhead,
and the continued acts of retaliation and discrimination, Plaintiff became ill to the point where
he could not work and was forced to go out on a documented sick leave from October 28, 2016
until approximately November 27, 2016.

40. Defendant Jill Diamond sent Plaintiff a letter dated November 22, 2016, directing
him to report to ESBOCES Human Resources for a meeting on November 28, 2016, upon his
return to work.

41. At the time of Defendant Diamond’s letter, she and ESBOCES were aware of
Plaintiff's inability to report to H.B. Ward Technical Center in Riverhead, due to his driving
and travel restrictions and his documented disability due to stress and anxiety.

42. Upon reporting to the November 28, 2016 meeting, Plaintiff requested of ESBOCES,
through Defendant Diamond that it make a reasonable accommodation for his documented
disability, identifying his position at his previous location where there remained several
vacancies.

43. Defendant Diamond refused to engage in the required interactive process under the
ADA to identify a reasonable accommodation for Plaintiff's travel/driving restrictions and stated
to Plaintiff that ESBOCES was not going to accommodate him.

44. Instead, at the November 28, 2016 meeting, Defendant Diamond continued and

persisted in questioning Plaintiff's disability and gave him forms for his doctor to complete,
9
Case 2:18-cv-01314-GRB-AKT Document 35-1 Filed 01/10/19 Page 11 of 22 PagelD #: 445
Case 2:18-cv-01314-ADS-AKT Document 29 Filed 12/15/18 Page 10 of 21 PagelD #: 366

although his disability had previously been documented.

45. Plaintiff considered Defendant Diamond’s actions during the November 28, 2016
meeting to be a continuation of the harassment, discrimination and retaliation he had been
experiencing at the hands of ESBOCES, its board, agents and employees on account of his
disability.

46. To as not be deemed to be insubordinate, Plaintiff took the forms and presented them
to his doctor who completed them for submission to Defendant Diamond.

47. Following the November 28, 2016 meeting with Defendant Diamond, Plaintiff
received a correspondence from Marysue Dileva, employee benefits supervisor for ESBOCES,
regarding rights and responsibilities under the Family Medical Leave Act.

48. Plaintiff had never had any conversation with anyone from ESBOCES to the effect
that he was looking to take leave under the FMLA: All Plaintiff requested of Defendant
Diamond was to engage in the ADA interactive process and to return to his former custodial
position which was still vacant, or to be placed In one of the several other vacant custodial I
position at Gary Bixhorn Technical Center, where he had been assigned for nearly 30 years.

49, Defendants gave no response or explanation as to why they would not accommodate
Plaintiff by placing him in his former position or the several available custodial positions at
Gary Bixhorn Technical Center, or even engage in the required ADA interactive process. .

50. Defendant Diamond scheduled a meeting for December 23, 2016 with Plaintiff, at
which time she accused Plaintiff of refusing to answer her questions, which Plaintiff had not
understood and had asked her to put the questions in writing so that he could confer with his
attorney. Diamond refused and instead falsely stated that Plaintiff was being uncooperative.

51. At the December 23, 2016 meeting with Defendant Diamond, Plaintiff was told that
10
Case 2:18-cv-01314-GRB-AKT Document 35-1 Filed 01/10/19 Page 12 of 22 PagelD #: 446
Case 2:18-cv-01314-ADS-AKT Document 29 Filed 12/15/18 Page 11 of 21 PagelD #: 367

ESBOCES would not accommodate his disability and that instead, he was to report to the H.B.
Ward location in Riverhead, NY via public transportation.

52. ESBOCES’ directive to take public transportation was not a reasonable
accommodation of Plaintiff's disability, since his disability was triggered by the stress of
traveling/driving 10 miles or more to work.

53. At the December 23, 2016 meeting, defendant Diamond falsely accused Plaintiff of
insubordination by not answering her questions, when in fact all Plaintiff stated was that he
would need to confer with his attorney before answering Diamond’s questions.

54. At the December 23, 2016 meeting, Diamond, in the presence of Plaintiff's union
representative stated that ESBOCES was not going to accommodate Plaintiff.

55. At the conclusion of the December 23, 2016 meeting, Defendant Diamond placed
Plaintiff on administrative leave.

56. Diamond stated no reason for placing Plaintiff on administrative leave., nor was there
a stated duration of the administrative leave.

57. Plaintiff had not requested to be placed on administrative leave following the
December 23, 2016 meeting.

58. Plaintiff's sole request was for ESBOCES to engage in the interactive process
and to place him in one of the several vacant positions for which he was qualified, which were
still open at the Gary D. Bixhorn Technical Center where he had worked for nearly 30 years.

59. Plaintiff made numerous inquiries of Diamond, both directly and indirectly through
his union, as to why she had placed him on administrative leave and why ESBOCES refused to
return him to his former position, to which there was no response.

11
Case 2:18-cv-01314-GRB-AKT Document 35-1 Filed 01/10/19 Page 13 of 22 PagelD #: 447
Case 2:18-cv-01314-ADS-AKT Document 29 Filed 12/15/18 Page 12 of 21 PagelD #: 368

60. Following Plaintiff's numerous requests to Diamond about his administrative leave
status, on or about January 19, 2017, Plaintiff received a letter from Defendant Diamond,
directing him to report to Jefferson Academic Center for a temporary reassignment, to work
from 10:00 a.m. to 6:00 p.m.

61. The temporary reassignment to Jefferson Academic Center was materially
different from Plaintiffs former position in that Plaintiff's hours of employment were
significantly different from what he had been working for nearly 30 years: Plaintiff's
work schedule changed from 7:00 a.m.-3:00 p.m. to 10:00 a.m.- 6:00 p.m. Plaintiff was also
assigned different and more work and responsibilities,

62. Defendant ESBOCES continues to have Plaintiff work in this “temporary
assignment” over a year after being placed there in January, 2017, without any response to his
numerous requests from his union, on his behalf, that ESBOCES reasonably accommodate him
and return him to his former position.

63. To date, ESBOCES has offered no reason for its refusal to engage in the interactive
process, as required under the ADA..

64. To date, ESBOCES has offered no reason for its refusal to return Plaintiff to his
former position at the Gary D. Bixhorn Center.

AS AND FOR A FIRST CAUSE OF ACTION-ADA- RETALIATION

65. Plaintiff repeats and realleges all the allegations in paragraphs <1: through “64” of
the complaint as fully set forth herein.
66. Plaintiff has a documented disability and record of disability which

impair his ability to drive or travel more than 10 miles to and from work from his
Case 2:18-cv-01314-GRB-AKT Document 35-1 Filed 01/10/19 Page 14 of 22 PagelD #: 448
Case 2:18-cv-01314-ADS-AKT Document 29 Filed 12/15/18 Page 13 of 21 PagelD #: 369

residence and to function at work.

67. Defendant reassigned Plaintiff from his work location where he had been for over
30 years, to a location that was more than 10 miles from his residence, without reason ,and which
would have triggered his documented disability. .

68. When Plaintiff complained to Defendants, and specifically its agent, Jill Diamond
that this reassignment was prohibited by his documented disability ,and that he was requesting a
reasonable accommodation, Defendant Jill Diamond, as a representative and employee of
ESBOCES, refused to engage in the required ADA interactive process with Plaintiff to identify
a reasonable accommodation and instead, took steps to place Plaintiff on a leave under the
Family Medical Leave Act, causing him to be sent FMLA forms after the November 28, 2017
meeting with her. Plaintiff objected to ESBOCES’ attempt to place him on FMLA leave.

69. Instead of engaging in the interactive process, Defendants placed Plaintiff
on an administrative leave, which was unwarranted and concerning which he had never made a
request and interfered with his ability to work overtime and accrue leave. .

70. As Plaintiff continued to insist on the Defendant ESBOCES engaging in the ADA
interactive process for the purpose of implementing a reasonable accommodation, Defendants
unilaterally temporarily assigned Plaintiff to the Jefferson Academic Center, with significant
changes in his terms and conditions of employment, while Plaintiff's former position remained
available and while similar positions to his former positions remained vacant at the Gary D.
Bixhorn Technical Center.

71. In retaliation for Plaintiff having exercised his rights under the ADA to request that
ESBOCES engage in the ADA required interactive process, Plaintiff was retaliated against,

13
Case 2:18-cv-01314-GRB-AKT Document 35-1 Filed 01/10/19 Page 15 of 22 PagelD #: 449
Case 2:18-cv-01314-ADS-AKT Document 29 Filed 12/15/18 Page 14 of 21 PagelD #: 370

being falsely accused by Diamond of failing to cooperate, and being placed on administrative
leave, after he did not agree to take FMLA leave. Defendants refused to place Plaintiff back at
his former position which remained vacant or other available positions at his previous location.

72. ESBOCES continued its retaliation of Plaintiff by placing him at the Jefferson
Academic Center, without discussion with him. This assignment was materially different
in that the hours were different, 10:00 a.m.-6:00 p.m., instead of the 7:00 a.m.-3:00 p.m.
schedule, which Plaintiff had worked for nearly 30 years. The work assignment was materially
different, requiring to Plaintiff to perform more manual work than what he had previously done.
Since being placed in the temporary assignment, Plaintiff has continued to be retaliated against,
being denied the continued requests for reassignment to his former, vacant position and on
several occasions, he did not receive his pay on time.

73. Asa result of the Defendant’s retaliatory conduct, Plaintiff has experienced physical
pain, emotional damages, mental anguish, compensatory damages and diminution of quality of

life.

AS AND FOR A SECOND CAUSE OF ACTION- ADEA VIOLATION

74, Plaintiff repeats and realleges each and every allegation as set forth in paragraphs
“1” through “ 71” , as if fully set forth herein.

75. Plaintiff is over the age of 40.

76. Plaintiff has more than 30 years of service with ESBOCES

77. Plaintiff is one of the employees with the most seniority and at the higher end of
the contractual pay scale and the NYS Retirement system plan. .

14
Case 2:18-cv-01314-GRB-AKT Document 35-1 Filed 01/10/19 Page 16 of 22 PagelID #: 450
Case 2:18-cv-01314-ADS-AKT Document 29 Filed 12/15/18 Page 15 of 21 PagelD #: 371

78. ESBOCES has targeted Plaintiff with discriminatory actions of treating him
differently than other similarly situated employees with respect to assignments and
terms and conditions of employment, all in an effort to force him to take
early retirement.

79. ESBOCES has targeted Plaintiff with harassment and a hostile work environment on
account of his age in order to force him to retire when he first becomes eligible.

80. ESBOCES engaged in discriminatory treatment on account of Plaintiff's
age, by refusing to investigate his internal complaint of bullying and by refusing to
address his grievance, and by refusing to place him back at his former position, all in an
effort to force Plaintiff to retire early.

81. Plaintiff's former position, for over 30 years, was filled by a younger employee,
with less seniority and experience than plaintiff, and who was not in the protected classs
satus under the ADEA, by the name of Bill Stephens, under 40 years old.

82. There was also the filling of another position which Plaintiff had sought after being
assigned to Jeffereson which was filled by a custodian under the age of the ADEA protected
age status.

83. ESBOCES has also treated Plaintiff differently than younger individuals, under age

40 , holding Custodial I positions who were treated more favorably in terms of their ability
to work substantial overtime, which was denied to Plaintiff.

84. As aresult of ESBOCES’ discriminatory actions and harassment, on account of his
age and seniority, Plaintiff has suffered physical and emotional injury, mental anguish,

loss of overtime, which he previously earned and diminution of quality of life.

15
Case 2:18-cv-01314-GRB-AKT Document 35-1 Filed 01/10/19 Page 17 of 22 PagelD #: 451
Case 2:18-cv-01314-ADS-AKT Document 29 Filed 12/15/18 Page 16 of 21 PagelD #: 372

AS AND FOR A THIRD CAUSE OF ACTION- SECTION 1983

85. Plaintiff repeats and realleges every allegation as set forth in paragraphs “1”
through “ 84” as fully set forth herein.

86. The Defendants and each of their agents involved in the events and action
described above are persons acting under color of state law, and other statutes, ordinances,
regulations, customs, or usages as defined in 42 U.S.C. Section 1983.

87. At all times relevant herein, the individual defendants were acting under color
of state law and had direct and individual involvement in actions resulting in the violation of
Plaintiffs’ constitutional and statutory rights, as follows:

a) Defendant Lutz, as CEO had the final decision with respect to the decisions to
reassign Plaintiff, in violation of the ADA and Section 504 ;

b) Defendant McSweeney as Assistant Superintendent for Human Resources had direct
involvement in the decision to not accommodate Plaintiff's reasonable request for an ADA
accommodation and their refusal to investigate Plaintiff'a complaint of bullying by his
former supervisor Keith Anderson;

c) Defendant Diamond, as School Personnel Officer, had direct involvement in
the decision to refuse Plaintiff's request to engage in the ADA interactive process to identify a
reasonable accommodation for Plaintiff and then placing him on administrative leave and to
ultimately temporarily reassigning him to Jefferson Academic Center, when, at the same time,
there were positions available at his former location, specifically including his former

assignment which remained vacant for a period of time .

16
Case 2:18-cv-01314-GRB-AKT Document 35-1 Filed 01/10/19 Page 18 of 22 PagelID #: 452
Case 2:18-cv-01314-ADS-AKT Document 29 Filed 12/15/18 Page 17 of 21 PagelD #: 373

d) Defendants Anderson and Bilka had direct involvement in the decision to reassign
Plaintiff to H.B. Ward in Riverhead, New York, shortly before Plaintiff was scheduled to testify
in an arbitration against ESBOCES, regarding claims of disability discrimination and bullying.

88. Defendants retaliated against Plaintiff, in violation of his constitutional and
statutory rights to be free from discrimination on account of his disability and his EEO
complaints, dating back to 2015.

88. Plaintiff was subjected to arbitrary, bad faith and irrational discriminatory
treatment in violation of his rights under the Fourteenth Amendment to the U.S. Constitution,
with respect to Defendants’ decision to reassign him the H.B. Ward Technical Center
in Riverhead, leaving several vacancies in his former location, including his own.

89, Defendants reassigned Plaintiff in bad faith, just as he was preparing to be a witness
at an arbitration proceeding where he was to testify about ESBOCES discriminatory
practices based on disability and allegations regarding ESBOCES’ violation of
the collective bargaining agreement.

90. Plaintiff was subjected to further arbitrary, bad faith and irrational discriminatory
treatment in violation of his rights under the Fourteenth Amendment to the U.S. Constitution
with respect to ESBOCES’ decision to temporarily reassign Plaintiff to the Jefferson Academic
Center, with a change his shift from 7 a.m —3 p.m. to 10 a.m.-6 p.m. and a change in the scope
of his duties, assigning him more and onerous tasks than his former position which he had held
for nearly 30 years.

91. Defendants had no reasonable, rational reason for their actions, which were
arbitrary, capricious and in bad faith.

17
Case 2:18-cv-01314-GRB-AKT Document 35-1 Filed 01/10/19 Page 19 of 22 PagelD #: 453
Case 2:18-cv-01314-ADS-AKT Document 29 Filed 12/15/18 Page 18 of 21 PagelD #: 374

92. ‘The right to be free from retaliation as a result of challenging ESBOCES
policies, practices or customs is a clearly established constitutional and statutory right of
which reasonable officials of ESBOCES , including Defendants and their agents knew or
should have known.

93.. As a result of Defendants’ conduct and actions, Plaintiff has suffered physical pain,

emotional injury, mental anguish, loss of compensation and diminution of quality of life.

AS AND FOR A FOURTH CAUSE OF ACTION- SECTION 1983 FIRST
AMENDMENT SPEECH

94. Plaintiff repeats and realleges the allegations in Paragraphs “1” through “93”
as fully set forth herein.

95. Plaintiff is a public employee.

96. Asa public employee, Plaintiff was seeking to bring to light actual wrongdoing
Or a breach of public trust by ESBOCES officials.

97.. Over the period of the last three years, Plaintiff has made
numerous complaints to the ESBOCES Board of Trustees and Defendant Lutz at board
meetings regarding improper and wasteful expenditures of public funds , misuse of public funds
and illegal contracting practices, all matters of public concern which involved improper or illegal
expenditures of taxpayers’ dollars.

98. Within one month of when Plaintiff complained to Defendant Lutz regarding
fiscal improprieties, misuse of public funds and illegal contracting practices, all matters of
public concern, he was transferred from his position at Bixhom, which he had held for nearly

30 years; he was initially reassigned to a position at the Harry B. Ward Technical Center in
18
Case 2:18-cv-01314-GRB-AKT Document 35-1 Filed 01/10/19 Page 20 of 22 PagelD #: 454
Case 2:18-cv-01314-ADS-AKT Document 29 Filed 12/15/18 Page 19 of 21 PagelD #: 375

Riverhead, which would have triggered his disability of anxiety and nervousness, brought on by
long distance travel which would have rendered him unable to work; he was placed on
administrative leave, which rendered him unable to work and ear substantial overtime, as he had
previously been able to do, along with his coworkers; and he was ultimately transferred to a
position which was significantly different from his former position in terms of hours of work
from 7 a.m.-3 p.m. to now 10 a.m. to 6 p.m. and which had substantially more and different
work duties and which had significantly altered his quality of life, interfering with his ability

to spend quality time with his grandchildren and family as he had done in the past.

99, Plaintiff has also addressed ESBOCES’ fiscal improprieties and misappropriation of
taxpayer dollars , all of which are issues of public concern, with various government agencies
and elected officials, including NYS Comptroller Tom Dinapoli, Congressman Lee Zeldin., U.S.
Secretary of Education, Nancy DeVoe. These are all matters of open investigation and are bases
for Defendants’ continuous and ongoing retaliation against Plaintiff with respect to his work
assignments and terms and conditions of employment.

100. Since speaking out, Plaintiff has been subjected to various forms of harassment,
and retaliation, including threats of termination or reassignment and transfer and temporary
reassignment with a significant change in his work hours and duties and responsibilities,
assigning him more work without help. .

101, Plaintiffs right of Free Speech, as guaranteed under the First Amendment was
violated and he has suffered physical and emotional pain mental anguish and
diminution in quality of life.

19
Case 2:18-cv-01314-GRB-AKT Document 35-1 Filed 01/10/19 Page 21 of 22 PagelD #: 455
Case 2:18-cv-01314-ADS-AKT Document 29 Filed 12/15/18 Page 20 of 21 PagelD #: 376

AS AND FOR A FIFTH CAUSE OF ACTION- VIOLAITON OF NYSHRL

102. Plaintiff repeats and realleges every allegation set forth in paragraphs “1”
through “101”, as if fully set forth herein.

103. Defendants violated New York Human Rights Law , Section 296(1)(a) by
discriminating against Plaintiff, a disabled but otherwise qualified individual , because of his
disability. and by failing to reasonably accommodate him when he so requested in response to
the reassignment to H.B. Ward Technical Center in Riverhead, New York.

104. The New York State Human Rights Law, Executive Law Section 290 et seq and,
more particularly, Section 296, subdivision 3-a(c) , and other state laws, rules and regulations
proscribe retaliation by employers against employees who oppose or complain about forbidden
acts, including allegedly unlawful practices engaged in by an employer.

105, Plaintiff exercised his statutory rights to oppose and complain about forbidden acts,
including unlawful discriminatory practices engaged in by defendants regarding his employment,

and pursued such claims by asserting and/or filing complaints related to such acts.

PRAYER FOR RELIEF
Plaintiff respectfully requests that he receives the following:
1. Compensatory damages in an amount of Ten Million Dollars, based upon the
joint and several liability of defendants;
2. Punitive damages in an amount to be determined by the trier of fact;
3. Costs and disbursements;

20
Case 2:18-cv-01314-GRB-AKT Document 35-1 Filed 01/10/19 Page 22 of 22 PagelD #: 456
Case 2:18-cv-01314-ADS-AKT Document 29 Filed 12/15/18 Page 21 of 21 PagelD #: 377

4, Attorney’s fees and costs,
5, Declaratory judgment that Defendants willfully violated Plaintiff's rights secured by

Federal and state law, as alleged herein;
6. An order granting such other legal and equitable relief as the court deems just and
proper.

PLAINTIFF RESPECTFULLY DEMANDS A JURY TRIAL

/s/ Harriet A. Gilliam

 

HARRIET A. GILLIAM, ESQ
Attorney for Plaintiff

21 W. Second St.

Riverhead, NY 11901

(631) 369-1400

Date: Riverhead, New York
December 15, 2018

5417

21
